PER CURIAM.
*340Courtney Boudreau appeals from the judgment of the trial court convicting her of one count of driving while intoxicated, in violation of Section 577.010 RSMo (Non-Cum. Supp. 2014), following a bench trial. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Supreme Court Rule 30.25(b) (2019).